


Exhibit 10.2




SECURITY AGREEMENT




THIS AGREEMENT is made and entered into November 24, 2008, at Sunnyvale,
California, by and between C ACQUISITION CORP., a Delaware corporation ("Secured
Party") and CORE SYSTEMS INCORPORATED, a California corporation ("Debtor").


Recitals:


A.           Debtor has executed a Promissory Note in favor of Secured Party in
the principal amount of $1,625,000 (the "Note") incident to the purchase of the
business assets of Secured Party.


B.           Debtor desires to secure the performance of all obligations to
Secured Party under the Note by granting to Secured Party a security interest in
the collateral described in this Agreement.


NOW, THEREFORE, the parties agree as follows:


1.           Grant of Security Interest; Priority.  Debtor hereby grants to
Secured Party a security interest in the property described in paragraph 2 to
secure Debtor's obligations under the Note and under this Agreement.  Secured
Party acknowledges and agrees that the security interest granted hereunder shall
be subordinate to any security interest in the collateral granted by Debtor to
secure indebtedness to an institutional lender for business purposes, and
Secured Party agrees to execute any document or agreement reasonably necessary
to give effect to such subordination, provided, however, that such
agreement  shall permit the payment of principal and interest on the Note in
accordance with its terms for so long as such institutional lender has not
declared Debtor to be in default of its obligations to such institutional
lender.


2.           Collateral.  The property ("collateral") which is subject to the
security interest created hereby consists of a present and continuing interest
in all of the Debtor’s property and asset of every kind and description, whether
now owned or hereafter acquired, including without limitation the following:


(a)  All accounts receivable, deposit accounts, general intangibles, or other
rights to payment of Debtor; and


(b) All furniture, fixtures, leasehold improvements, intellectual property,
business equipment, supplies, inventory and other tangible and intangible assets
of Debtor now or at any time prior to the termination of this Security Agreement
owned or acquired by
-1-

--------------------------------------------------------------------------------


Debtor, together with all improvements, replacements, accessions, and additions
to them.


3.           Secured Obligations.  This Security Agreement secures payment of
all existing and future indebtedness and liability of Debtor to Secured Party
under the Note, and the performance of all obligations of Debtor to Secured
Party under this Security Agreement.


4.           Covenants.  Debtor covenants and agrees:


(a)  To perform and pay when due all obligations to Secured Party under the Note
and this Security Agreement.


(b)  To pay all expenses, including attorneys fees, incurred by Secured Party in
the perfection, preservation, enforcement, and exercise of its rights under this
Security Agreement.


(c)  Except as permitted in Section 1 of this Agreement, not to sell, permit
liens on, lease, transfer, or otherwise dispose or encumber the collateral
except, before the occurrence of a default, for cash proceeds of accounts
collected in the ordinary course of business.


(d)  To perform all acts necessary to maintain, preserve, and protect the
collateral.


(e)  To execute and deliver to Secured Party all financing statements and other
documents that Secured Party requests, in order to maintain a perfected security
interest in the collateral.


 
(f)  To carry at all times insurance coverage with respect to the collateral
which is reasonably acceptable to Secured Party.


(g)  To maintain Debtor’s corporate existence as a California corporation.


(h)  Not to change Debtor’s legal name unless Secured Party shall have received
not less than 30 days prior written notice from Debtor of such proposed change
in its corporate name, which notice shall accurately set forth the new name.


(i)  Not to change Debtor’s chief executive office, or open up any new locations
at which collateral may be held, unless Secured Party shall have received not
less than 30 days prior written notice from Debtor of such proposed change,
which notice shall accurately set forth the address of its new chief executive
office or location.


5.           Default.  Debtor will be in default under this Agreement if:
 
-2-

--------------------------------------------------------------------------------




(a)  Debtor fails to pay any amount due under the Note or under the Asset
Purchase Agreement dated November 14, 2008, as amended by Amendment dated
November 24, 2008, by and among Debtor, Secured Party and Implant Sciences
Corporation, or any other event of default described in the Note occurs.


(b)  Debtor breaches any of the covenants, representations, or provisions of
this Security Agreement.


(c)  There is a seizure or attachment of, or a levy on, any of the collateral.


(d)  Debtor ceases operations, is dissolved, or becomes insolvent.


6.           Remedies.  When an event of default occurs Secured Party may:


(a)  Declare the unpaid balance of principal and interest under the Note
immediately due and payable, without demand, presentment, protest or notice to
Debtor, all of which Debtor expressly waives.


(b)  Exercise all rights and remedies available to a secured creditor after
default, including but not limited to the rights and remedies of secured
creditors under the California Uniform Commercial Code.


7.           Termination.  This Security Agreement will terminate and the
security interest hereby created shall be extinguished upon payment in full of
all principal and interest due under the Note, and the performance of all
obligations to Secured Party under this Security Agreement.


8.           Attorneys Fees.  Debtor will pay all costs and expenses, including
reasonable attorneys fees, incurred by Secured Party in the collection of all
sums due under the Note, and the enforcement of obligations under this Security
Agreement.


9.           Non-Waiver.  No waiver by Secured Party of any breach or default
will be a waiver of any breach or default occurring later.  A waiver will be
valid only if it is in writing and signed by Secured Party.


10.           Assignment.  This Security Agreement will bind and benefit the
successors and assignees of the parties, but Debtor may not assign its rights or
obligations under this Security Agreement without Secured Party's prior written
consent.


11.           Governing Law.  This Agreement will be governed by the laws of the
State of California.


12.           Entire Agreement.  This Security Agreement is the entire
agreement, and
-3-

--------------------------------------------------------------------------------


supersedes any prior agreements or understandings, between Secured Party and
Debtor relating to the collateral.  Any modification of this Security Agreement
must be in writing and signed by all parties.


13.           Notice.  Notices under this Security Agreement are considered to
be served two days after they are deposited in the United States mail, with
prepaid, first class postage, addressed as follows:


Secured Party:                                           C Acquisition Corp.
c/o Implant Sciences Corporation
107 Audubon Road
Wakefield, Massachusetts  01880
Attention: President


Debtor:
Core Systems Incorporated

 
1050 Kifer Road

 
Sunnyvale, California 94086













 
[Signature Page Follows]














 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement have executed it on the day
and year first above written.


SECURED PARTY:


C ACQUISITION CORP., a Delaware corporation




By: /s/ Phillip C.
Thomas                                                                                                           




DEBTOR:


CORE SYSTEMS INCORPORATED,
a California corporation






By:  /s/ D. W.
Lindsey                                                                                                
  /s/ Walt
Wriggins                                                                                           

 
-5-

--------------------------------------------------------------------------------

 
